DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11, 14-16, 18-19, and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US2007/0131253) in view of Kato et al. (US2010/0122710). 

Alternatively, if claim 1 were amended to recite the order to steps, as performing a first gas that forms a shock wave, followed by supplying the second gas that does not form the shock wave, the limitations would also be met by Nakamura et al. since Nakamura et al. teach that the cleaning process can be repeatedly executed a plurality of times (paragraphs 130, 114, 108).  Specifically, repeating the process would read on the first particle reduction step (gas, no shock wave), second particle reduction step (gas, shock wave), followed by repeatedly performing a first particle reduction step (gas, no shockwave). 
Re claim 1, Nakamura et al. teach the invention substantially as claimed with the exception of the first gas supplied from a first gas port at a different position of the chamber than the second gas port.  Kato al. teach a method of cleaning a chamber by supplying several cleaning gases at various ports (Fig.2, elements 60d, 60e) for cleaning various processing regions of the chamber (paragraphs 50, 91).  Absent a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of gas ports positioned at different locations within the chamber, as taught by Kato et al., for purposes of cleaning the chamber.  Furthermore, it is well known in the art, as further evidenced by Kato et al. (US2010/0227046, US2020/0141001); Sato et al. (US2019/0360092), and Honma (US2016/0083841) to deliver inert gases/cleaning gases into a processing chamber using a plurality of gas ports positioned at 
Re claims 2 and 4, the limitations of “intermittently” supplying the first gas to form the shock wave are met as a result of repeatedly performing the cleaning process a plurality of times.   Re claims 3 and 21, refer to Fig. 2, elements 60e, 60d of Kato et al.  Re claim 6, refer to the abstract and paragraph 9 which teach evacuating the chamber during the first and second processing steps. Re claim 7, refer to the teachings of Kato et al.  Specifically, Kato et al. teach a reaction nozzles (i.e. first gas port) which have a larger area as compared to the cleaning gas ports 60e, 60d.  Re claims 8-9, refer to Fig. 2, paragraphs 57.    Re claim 11, the limitations are met since the showerhead assembly is positioned at the center of the chamber. Re claim 14, refer to Fig. 2 of Nakamura, wherein the showerhead assembly is disposed on the wall (i.e. piping following valve 232) which is provided in the center of the chamber, and exhausting the gas from exhaust ports 280 provided outside the center of the chamber.  Re claim 15, refer to Fig. 2 of Sato et al. Re claim 16, refer to paragraph 98.    Re claim 18, refer to paragraphs 37, 42, 47 and Fig. 1.  Re claim 19, refer to element 250 of Figs. 2, 8-9. 
Claims 5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US2007/0131253) in view of Kato et al. (US2010/0122710) and further in view of Satitpunwaycha (WO 02/053300).
Nakamura et al. in view of Kato et al. teach the invention substantially as claimed with the exception of rotating or configured to be rotatable while performing the supplying of the gas.   Nakamura et al. in view of Kato et al. further fails to teach the limitations of claims 12 and 13, directed to the shape and angle of the gas nozzle. Satitpunwaycha teaches dislodging and removing particles using a shockwave using a flow of gas stream.  Page 6, lines 5-10 teaches during delivery of the gas stream, the substrate is rotated to speed up the cleaning process.  Page 7, lines 16-25 teaches that the tip of the nozzle can have a variety of shapes to deliver the gas stream. Fig. 8 teaches that the tip of the . 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US2007/0131253) in view of Kato et al. (US2010/0122710) and further evidenced by Wikipedia (Vacuum definitions, 2021).
Nakamura et al. in view of Kato et al. fail to specifically teach the limitations of claim 17. Wikipedia is relied upon to teach that a perfect vacuum includes zero torr, as compared to atmospheric pressure which is 760 torr. Paragraph 109 of Nakamura teaches the processing chamber at vacuum pressure and delivering the first gas (i.e. which is the second particle reduction processing step) at atmospheric pressure. As evidenced by Wikipedia, since Nakamura et al. teach vacuum conditions for the processing chamber and atmospheric conditions for the gas, the skilled artisan would reasonably expect the supply of gas to be five times or more than the pressure of the chamber.  
Response to Arguments
The rejection of the claims, under 112, second paragraph is withdrawn in view of the newly amended claims.
The rejection of the claims as being anticipated by Nakamura et al. is withdrawn in view of the newly amended claims.  The secondary reference of Kato et al. is relied upon to cure the deficiency.  
The allowability of claims 3 and 15 are now withdrawn in view of the newly cited art.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711  
bsc